DETAILED ACTION
	This is the first action on the merits. Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) submitted on 06/22/2020 and 12/10/2020 have been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
In fig. 1 and 2, it appears that reference number 36 should indicate propellers that are “mounted to the tail 22” as stated on page 6, lines 21-23 of the specification. It is currently unclear to the examiner what reference numbers 32 or 36 are supposed to be indicating;
In fig. 3, it appears that reference number 16 should be 116, reference number 32b should be 132 or 132b, and reference number 22 should be 122 as indicated in the paragraph starting on page 7, line 29 in the specification;
In fig. 4, it appears that the reference numbers should mirror those of fig. 3 as they both depict aircraft 110 as indicated in the paragraph starting on page 7, line 29 in the specification, and not aircraft 10;
In fig. 6, reference number 44 indicates “Actuation Minor Loops” where in the specification, reference number 44 indicates actuator controllers in the paragraphs starting on page 9, line 22, and page 10, line 7.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” in figure 6 has been used to designate both “Aircraft Dynamics” and “AHRS + GPS + Pressure altimeter”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 32b in fig. 2-4;
Reference number 30d in fig. 2 and 4;
Reference number 6 in fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is structured like a claim.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 6, line 8, “with reference to Figures 1 to 3” appears as if it should read “With reference to Figures 1 to 2” as the examiner understands figures 3 and 4 to depict aircraft 110;
On page 6, line 23, “propellers 36 are mounted to the tail 22” appears as if it should read “propellers 32 are mounted to the tail” as is indicated in fig. 1;
On page 7, line 4, “a vertical flight configuration (as shown in figure 4)” appears as if it should read “a vertical flight configuration (as shown in figure 2)” based on the examiner’s understanding of the applicant’s intent;
On page 7, line 14-15, “the hovering configuration, as shown in figure 2” appears as if it should read “the hovering configuration, as shown in figure 1”;
On page 7, line 17-18, “the horizontal flight mode as shown in figure 1” appears as if it should read “the horizontal flight mode as shown in figure 1”;
On page 8, line 5, “the tail 22 and the main wing 16” appears as if it should read “the tail 122 and main wing 116” based on the examiner’s understanding of figures 3 and 4 and aircraft 110.
Appropriate correction is required.

Claim Objections
Claims 1, 4-5, and 14 are objected to because of the following informalities:
In claim 1, “outputting a control schedule to fly the aircraft)” appears as if it should read “outputting a control schedule to fly the aircraft”;
In claim 4, “wherein the aircraft manoeuvering envelope comprise one or more of” appears as if it should read “wherein the aircraft manoeuvering envelope comprises one or more of”;
In claim 5, “wherein the transition end schedule comprise a maximum time” appears as if it should read “wherein the transition end schedule comprises a maximum time”;
In claim 14, “to control the aircraft (10)” appears as if it should read “to control the aircraft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the aircraft flight model".  There is insufficient antecedent basis for this limitation in the claim, where the concept of the aircraft flight model is introduced in claim 8, and where claim 13 is dependent on claim 1. The claim will be interpreted below as if it was instead dependent on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dekel (US 2015/0197335 A1).

Regarding claim 1, Dekel discloses a method of determining a flight trajectory of a vertical take- off aircraft having vectorable propulsion (In fig. 3A and paragraph [0131], Dekel discloses a method 1500 “for controlling a deceleration process of an air vehicle which includes at least one tiltable propulsion unit”; the examiner understands that although calculating a trajectory is not recited explicitly, the method 1500 which “controls the descending course of air vehicle 100” as in paragraph [0130] must consequently include the determination of a trajectory for the air vehicle), the method comprising:
receiving one or more aircraft flight constraints (In paragraph [0239], Dekel discloses stage 1590 of method 1500 that includes “determining values for course setting parameters for the air vehicle”);
inputting the aircraft flight constraints to a trajectory planning algorithm to determine a minimum energy aircraft transition trajectory (In paragraph [0174], Dekel discloses that “method 1500 may further include optional stage 1534 of determining timing for tilting of the at least one tiltable propulsion unit between the first and the second parts of the descent for minimizing a duration between the tilting and the substantial hover”; in paragraph [0177], Dekel discloses that the duration between the tilting and the substantial hover may be minimized to maximize the amount of energy saved, in addition to considering other parameters which may restrict the minimizing of that duration, for example, maneuverability considerations; see also paragraph [0163] where Dekel discloses that “method 1500 may include stage 1530 that precedes stage 1540 and which includes controlling a tilting of the at least one tiltable propulsion unit” and paragraph [0157] where Dekel discloses that stage 1540 “includes controlling an operation of the at least one tiltable propulsion unit to provide thrust in the general vertical thrust vector direction”; the examiner understands the control of the aircraft before, during, and after tilting of the propulsion unit of method 1500 to encompass the transition trajectory); and


Regarding claim 2, Dekel discloses a method according to claim 1, wherein the one or more aircraft flight constraints comprise one or more of an aircraft flight corridor, an aircraft manoeuvring envelope, and a transition end schedule (In paragraph [0239], Dekel discloses where the course setting parameters for the air vehicle are “parameters that define ends of set or permitted ranges; in paragraph [0270], Dekel discloses that “the substantially horizontal flight may be restricted to an altitude range that is fixed over time, and which thus may be considered as defining an imaginary horizontal corridor in which the air vehicle flies”; In paragraph [0146], Dekel discloses that “the controlling of the course may include controlling the course at least for keeping the air vehicle within an envelope”).

Regarding claim 3, Dekel discloses a method according to claim 2, wherein the aircraft flight corridor comprises maximum and / or minimum permitted altitudes for the transition trajectory, and may comprise a maximum / minimum aircraft slope (In paragraph [0271], Dekel discloses that method 1500 may include “controlling altitude modification of the air vehicle during the substantial horizontal flight for keeping the altitude of the air vehicle between a lower altitude threshold and a higher altitude threshold”; in paragraph [0204], Dekel discloses that “the controlling in the second part of the descent 

Regarding claim 4, Dekel discloses a method according to claim 2, wherein the aircraft manoeuvring envelope comprise one or more of acceleration limits, roll, pitch or yaw rate limits, speed limits, propulsor power limits, propulsor power rate limits, aircraft orientation limits, wing angle of attack limits and actuator rate limits (In paragraph [0147], Dekel discloses that the term envelope “may be regarded as including at least one or more of the following sets of parameters: a set of performance limits (e.g. of the aircraft) that may not be safely exceeded, a set of operating parameters that exists within these limits, and a set of spatial and/or temporal parameters relating to course parameters”; specifically, in fig. 5 and paragraph [0245], Dekel discloses a maximal permitted thrust 1710, and a minimal permitted thrust 1720; In fig. 6 and paragraph [0264], Dekel discloses a maximal permitted pitch 1810, and a minimal permitted pitch 1820; in paragraph [0239], Dekel discloses defining a range of permitted pitch angles).

Regarding claim 5, Dekel discloses a method according to claim 2, wherein the transition end schedule comprise a maximum time and / or distance for completing the transition to forward flight (In fig. 10 and in paragraph [0527], Dekel discloses method 3000 for controlling the aircraft during climbing and accelerating (as opposed to descending and decelerating of method 1500); in paragraph [0612], Dekel discloses that regarding method 3000 “it is noted that maximal times from switching from stage to stage may be defined”; see also fig. 10 where similarly to method 1500 as described above, the stages of method 3000 include transitioning between vertical and horizontal propulsion by tilting the at least one propulsion unit).



Regarding claim 7, Dekel discloses a method according to claim 6, wherein the live aircraft flight data comprises one or more of current or projected speed, altitude, actuator feedbacks and weather data (In paragraph [0141], Dekel discloses that stage 1510 of method 1500 “includes controlling a descending course of the air vehicle based on at least monitored airspeed and monitored altitude of the air vehicle”).

Regarding claim 8, Dekel discloses a method according to claim 1, wherein the trajectory planning algorithm comprises an aircraft flight model which relates aircraft flight control inputs to a corresponding computed trajectory (In paragraph [0105], Dekel discloses that the controlling by control system 1200 may be based on parameters pertaining to flight and state of air vehicle 100, including groundspeed, pitch, yaw, roll, linear acceleration, angular acceleration, time, weight of the aircraft, energy level, state of one or more aerodynamic subsystems, and environmental atmospheric conditions; 

Regarding claim 9, Dekel discloses a method according to claim 8, wherein the aircraft flight inputs comprise one or more of one or more propulsor thrusts, propulsor angles (In paragraph [0123], Dekel discloses that the control system 1200 includes at least one control unit 1220 that is configured to issue controlling commands to controllers of aerodynamic subsystems, including the at least one tiltable propulsion unit 420; see also paragraph [0126] where Dekel discloses that the control unit 1220 is configured to issue controlling commands to operate the at least one tiltable propulsion unit 420 to tilt and provide thrust), wing and tail tilt angles, and aircraft flight control surface angles (In paragraph [0123], Dekel discloses that the control system 1200 includes at least one control unit 1220 that is configured to issue controlling commands to controllers of “aerodynamic subsystems (e.g. aileron 345, other control surfaces, etc.) of air vehicle 100).

Regarding claim 10, Dekel discloses a method according to claim 1, wherein the trajectory planning algorithm comprises a cost function algorithm (In paragraph [0174], Dekel discloses that “method 1500 may further include optional stage 1534 of determining timing for tilting of the at least one tiltable propulsion unit between the first and the second parts of the descent for minimizing a duration between the tilting and the substantial hover”; in paragraph [0177], Dekel discloses that the duration between the tilting and the substantial hover may be minimized to maximize the amount of energy saved, in addition to considering other parameters which may restrict the minimizing of that 

Regarding claim 13, Dekel discloses a method according to claim 8, wherein the method comprises inputting the computed trajectory to the aircraft flight model to determine the control schedule (In paragraph [0105], Dekel discloses that the controlling by control system 1200 may be based on parameters pertaining to flight and state of air vehicle 100; the examiner understands a trajectory to be calculated in method 1500 as described above, which is used to control the aircraft based on the parameters pertaining to flight and state of the aircraft, where the control of the aircraft is equivalent to a control schedule).

Regarding claim 14, Dekel discloses a method according to claim 13, wherein the method comprises outputting the control schedule to an autopilot system to control the aircraft to the control schedule (In fig. 3A and paragraph [0131], Dekel discloses a method 1500 “for controlling a deceleration process of an air vehicle which includes at least one tiltable propulsion unit”; in paragraph [0132], Dekel discloses that “method 1500 may be carried out by a control system such as control system 1200”; in paragraph [0103], Dekel discloses that “control system 1200 may be fully automated and autonomous”; see also paragraph [0123] where Dekel discloses that control system 1200 further includes at least one control unit 1220 that is configured to issue controlling commands to controllers of aerodynamic subsystems of air vehicle 100; under its broadest reasonable interpretation, the examiner understands a “control schedule” to comprise the totality of control inputs that, when executed, controls the aircraft to fly the flight trajectory, where the control of the aircraft as disclosed by Dekel must include a control schedule if the aircraft is to be controlled by control system 1200 via method 1500).

Regarding claim 15, Dekel discloses an aircraft flight control system configured to control an aircraft having vectorable propulsion (In paragraph [0100], Dekel discloses that “there is provided a control system 1200, suitably mounted with respect to the air vehicle 100, and configured to control operation of air vehicle 100”; see also figs. 1A, 1B, 2A, and 2B where air vehicle 100 includes tiltable propulsion units 420), the system comprising:
a trajectory controller (in paragraph [0132], Dekel discloses that “method 1500 may be carried out by a control system such as control system 1200”; the examiner understands control system 1200 to also act as the trajectory controller) configured to compute a minimum energy aircraft transition trajectory (In paragraph [0174], Dekel discloses that “method 1500 may further include optional stage 1534 of determining timing for tilting of the at least one tiltable propulsion unit between the first and the second parts of the descent for minimizing a duration between the tilting and the substantial hover”; in paragraph [0177], Dekel discloses that the duration between the tilting and the substantial hover may be minimized to maximize the amount of energy saved, in addition to considering other parameters which may restrict the minimizing of that duration, for example, maneuverability considerations; see also paragraph [0163] where Dekel discloses that “method 1500 may include stage 1530 that precedes stage 1540 and which includes controlling a tilting of the at least one tiltable propulsion unit” and paragraph [0157] where Dekel discloses that stage 1540 “includes controlling an operation of the at least one tiltable propulsion unit to provide thrust in the general vertical thrust vector direction”; the examiner understands the control of the aircraft before, during, and after tilting of the propulsion unit of method 1500 to encompass the transition trajectory) in accordance with aircraft flight constraints (In paragraph [0239], Dekel discloses stage 1590 of method 1500 that includes “determining values for course setting parameters for the air vehicle”) and aircraft flight data (In paragraph [0141], Dekel discloses that stage 1510 of method 1500 “includes controlling a descending 
an aircraft flight controller configured to fly the aircraft to the trajectory computed by the trajectory controller (In fig. 3A and paragraph [0131], Dekel discloses a method 1500 “for controlling a deceleration process of an air vehicle which includes at least one tiltable propulsion unit”; in paragraph [0132], Dekel discloses that “method 1500 may be carried out by a control system such as control system 1200”; in paragraph [0103], Dekel discloses that “control system 1200 may be fully automated and autonomous”; see also paragraph [0123] where Dekel discloses that control system 1200 further includes at least one control unit 1220 that is configured to issue controlling commands to controllers of aerodynamic subsystems of air vehicle 100).

Regarding claim 16, Dekel discloses an aircraft comprising vectorable propulsors and the flight control system of claim 15 (In paragraph [0100], Dekel discloses that “there is provided a control system 1200, suitably mounted with respect to the air vehicle 100, and configured to control operation of air vehicle 100”; see also figs. 1A, 1B, 2A, and 2B and paragraph [0097] where Dekel discloses that air vehicle 100 includes tiltable propulsion units 420 that may tilt to at least be vertical or horizontal relative to the aircraft fuselage; the examiner understands the tiltable propulsion units, which change the angle of the propulsion via a tilting propeller, to be vectorable propulsors under the broadest reasonable interpretation).

Regarding claim 17, Dekel discloses an aircraft according to claim 16, wherein the vectorable propulsors are configured to provide vectorable thrust relative to one or more of an aircraft fuselage and the aircraft wing (In figs. 1A, 1B, 2A, and 2B and in paragraph [0097], Dekel discloses that the air 

Regarding claim 18, Dekel discloses a non-transitory medium comprising instructions to carry out the method of claim 1 (In paragraph [0132], Dekel discloses that “method 1500 may be carried out by a control system such as control system 1200”; in order for the control system to carry out method 1500, control system 1200 must inherently be in contact with memory, upon which instructions to carry out method 1500 are stored).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel, in view of Stroman (US 2019/0107408 A1).

Regarding claim 11, Dekel discloses a method according to claim 10, but does not explicitly disclose wherein the cost function algorithm comprises a plurality of computed trajectories, and a total energy consumed by one or more propulsors for each computed trajectory.
However, Stroman teaches wherein the cost function algorithm comprises a plurality of computed trajectories, and a total energy consumed by one or more propulsors for each computed trajectory (In paragraph [0042], Stroman teaches that “the global path planner 130 searches the trajectory between the initial and final locations to identify minimum energy or minimum fuel consumption path, called the global path”; the examiner understands that in order for a minimum energy consumption path to be calculated, the total energy consumption of a plurality of trajectories must be calculated and compared; see also paragraph [0024], where Stroman teaches that the global path includes energy expenditure figures of merit that serve as reference goals for the local path planner, and that examples of such energy expenditure figures of merit include the amount (e.g., mass) of energy remaining in the form of fuel, altitude, battery state of charge, etc. and the rate of energy consumption, which the examiner understands to be parameters through which the total energy consumption of a potential minimum energy trajectory is estimated).
Stroman is considered to be analogous to the claimed invention as they both pertain to calculating energy-efficient trajectories for vehicle navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the cost 

Regarding claim 12, the combination of Dekel and Stroman discloses a method according to claim 11.
Dekel does not explicitly disclose wherein the method comprises utilizing the cost function algorithm to determine a computed trajectory having a minimum total propulsor energy consumption.
However, Stroman teaches wherein the method comprises utilizing the cost function algorithm to determine a computed trajectory having a minimum total propulsor energy consumption (In paragraph [0042], Stroman teaches that “the global path planner 130 searches the trajectory between the initial and final locations to identify minimum energy or minimum fuel consumption path, called the global path”).
Stroman is considered to be analogous to the claimed invention as they both pertain to calculating energy-efficient trajectories for vehicle navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the cost function algorithm as taught by Stroman in the method of Dekel, as doing so allows for reduced fuel consumption upon executing the minimum energy path, as Stroman suggests in paragraph [0009], which reduces environmental impact and monetary cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

English (US 2020/0333805 A1) teaches an aircraft control system that can determine and control a flightpath for a VTOL aircraft during a transition period.
Chen (CN 106777739 A) teaches a method for solving the tilting transition process of a tilt rotor aircraft using a flight dynamics model and algorithm.
Morris (US 9,365,290 B1) teaches a VTOL aircraft with a control system that maintains altitude and courseline heading while following the commanded acceleration profile along the commanded trajectory during transition.
Cherepinsky (US 2019/0048132 A1) teaches a VTOL flight management system that includes determining a transition trajectory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665